DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 3, 2020 have been fully considered but they are not persuasive. Applicant has amended independent claim 1 in an effort to better describe the chromatographic subsystem, mass spectrometer subsystem, and the focusing agent.  As stated in the Non-Final Rejection dated September 3, 2020, the Examiner notes that the chromatographic subsystem and mass spectrometer subsystem are not structural components of the claimed system.  In the response filed December 3, 2020, Applicant acknowledges that the chromatographic subsystem and mass spectrometer subsystem are not being claimed (see page 6 of Applicant’s response).  In amending the claim, Applicant has now recited the chromatographic and mass spectrometer subsystems in a process limitation which renders the claim indefinite (see MPEP 2173.05 (p)).  As such, claim 1 is rejected under 35 U.S.C. 112(b) for reciting a process limitation in a claim directed to a device.
With respect to the focusing agent, Applicant has amended the claim to recite isotope analogs of the focusing agent eluting with a chemical agent on the chromatographic subsystem and having a spectra that overlaps with that of the chemical agent on the mass spectrometer subsystem.  The Examiner notes that the chemical agent represents the material worked upon by the claimed device (see MPEP 2115), and therefore is not a structural feature of the device.  The Examiner also notes that the limitations regarding “eluting” is a process step in a claim directed to a device, which as stated above, renders the claim indefinite (see MPEP 2173.05 (p)).  
With respect to the rejection under 35 U.S.C. 103, Applicant has argued that reference to Tipler et al., teach standards that do not co-elute with the sample, and that reference to Perez Ballesta does not teach or suggest a plurality of isotope analogs.  As detailed above, the language pertaining to elution of the focusing agent is conditional, and therefore not given patentable weight.  With respect to the plurality of isotope analogs, reference to Tipler et al., one or more internal standards (paragraphs 0008, 0035), as well as teaching that isotope analogs can be utilized as internal standards (paragraph 0032).  As such, the Examiner contends that Applicants arguments regarding the rejection under 35 U.S.C. 103 are not persuasive.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 1, the Examiner notes that the chromatographic subsystem and mass spectrometer subsystem are not claimed as components of the device recited in claim 1.  The Examiner also notes that the phrase “using a chromatographic subsystem and a mass spectrometer subsystem is a process limitation which is not permissible in a claim directed to a device.  The phrase “each isotope analog of the plurality eluting with the chemical agent is also a process limitation recited in a claim directed to a device.  The Examiner also notes that the phrases “configured to” and “operably connected” do not indicate structural features, but instead represent the intended use of the device.  Additionally, the Examiner notes that the chemical agent is not a structural feature of the device, but instead represents the material worked upon by the device (MPEP 2115).  Applicant is reminded that in claims directed to a device, patentability is determined by the structural features of the device and not its intended use.  Thus for claim 1, the Examiner is interpreting the claims as comprising an analytical device and a focusing agent contained within an adsorbent material.

For claim 27, the Examiner notes that the chromatographic subsystem and mass spectrometer subsystem are not structural features of the claimed sampling tube.  Also, the Examiner notes that the phrase “using a chromatographic subsystem and a mass spectrometer subsystem” is a process limitation, which renders the claim indefinite as the claim is directed to a device.  Additionally, the Examiner notes that the phrase “configured to” indicates the intended use of the device, and does not impart any structural features.
Claim Objections
Claim 24 is objected to because of the following informalities:  claim 24 depends from cancelled claim 23.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the analytical sampling device" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the chemical agent" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
For claim 1, the phrases “using a chromatographic subsystem and a mass spectrometer subsystem,” and “each isotope analog of the plurality eluting with the chemical agent on the chromatographic subsystem” render the claim indefinite as they are directed to process limitations in a claim directed to a device (MPEP 2173.05 (p)).  With respect to the subsystems, it is unclear if infringement occurs when one forms the claimed system, or if infringement only occurs when it is utilized with a chromatographic subsystem and a mass spectrometer subsystem.  Similarly, it is unclear if infringement only occurs when the isotope analogs are eluted with a chemical agent, or if any elution of a focusing agent infringes on the claim.  Therefore, as set forth in the MPEP, claim 1 is indefinite for reciting a process limitation in a claim directed to a device.
Also for claim 1, the phrase “known quantities corresponding to the different concentrations of the plurality of isotope analogs” is indefinite as that the limitations are unclear as to what the known quantities are, and how they correspond to different concentrations of the isotope analogs.  For example, the claim does not recite any parameters with respect to the known quantities (concentration, mass, retention time, elution time, peaks), thus it is unclear how the known quantities correspond to different concentrations of the isotope analogs.
For claim 27, the phrase “using a chromatographic subsystem and a mass spectrometer subsystem” renders the claim indefinite as it is directed to process limitations in a claim directed to a device (MPEP 2173.05 (p)).  With respect to the subsystems, it is unclear if infringement occurs when one forms the claimed system, or if infringement only occurs when it is utilized 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 10, 21, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipler et al., (US 2006/0094118) in view of Perez Ballesta (US 2015/0300928).
Regarding claims 1, 21, 24, and 27, Tipler et al., teach a system for detecting an analyte comprising a thermal desorption tube (sampling device, paragraphs 0005, 0008, 0030, 0035) having an adsorbent material (paragraph 0004, 0035) wherein the desorption tube is operably connected to a GC-MS (paragraph 0033). Tipler et al., also teach the desorption tube having one or more internal standards (focusing agent, paragraphs 0008, 0035) having similar concentration compared to the sample compounds. With respect to claims 1, 24, and 27 the MPEP states that 
Perez Ballesta teaches a diffusive sampling device comprising an adsorbent body that is marked with a deuterated internal standard (paragraph 0049). The Examiner is reading this modification as a substitution of one known element for another to obtain predictable results (see MPEP 2141 III B). The Examiner contends that one of ordinary skill in the art would have found it obvious to utilize the adsorbent of Perez Ballesta as adding the internal standard to the adsorbent does not affect the ability of the adsorbent to remove analytes from a solution.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tipler et al., with the adsorbent of Perez Ballesta as the substitution of one known element for another to obtain predictable results requires only routine skill in the art.
Regarding claim 4, Tipler et al., teach the system comprising a GC-MS (paragraph 0033).  The Examiner notes that chromatographic subsystem is not a structural feature of the claimed device, and therefore is not given patentable weight in the claims.
Regarding claim 5, Tipler et al., teach utilizing volatile standard gases (paragraph 0031).
Regarding claim 7, Tipler et al., teach utilizing an isotopically labeled compound as an internal standard (paragraph 0032).
Regarding claim 10, Tipler et al., teach carbon containing adsorbents (paragraph 0026).
Claims 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tipler et al., (US 2006/0094118) in view of Perez Ballesta (US 2015/0300928) as applied to claim 5 above, and further in view of Cataldo et al., (May 1990).
Regarding claims 6, 8, and 9, Tipler et al., in view of Perez Ballesta do not teach a semi-volatile compound being a dialkyl malonate.
Cataldo et al., teach determining the environmental toxicity of diethyl malonate wherein dimethyl malonate is utilized as an internal standard (sections 2.5.1, 2.5.4). Cataldo et al., teach that it is advantageous to utilize dimethyl malonate as an internal standard so as to provide an internal standard that is chemically similar to diethyl malonate, but exhibits a slightly different retention time on the analytical column (section 2.5.1). Due to the chemical similarity, and slightly different retention time, the Examiner contends that one of ordinary skill in the art would have found it obvious within the teachings of Cataldo et al., to utilize diethyl malonate as an internal standard when detecting dimethyl malonate, thereby meeting the limitations of claim 9.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tipler et al., wherein dimethyl malonate is utilized as an internal standard in order to provide an internal standard that is chemically similar, and has a different retention time when detecting diethyl malonate as taught by Cataldo et al.
Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest a system for identifying and quantifying a chemical .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798